Case 2:20-cv-00708-RJS-CMR Document 126 Filed 02/03/21 PageID.1896 Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF UTAH

     PURPLE INNOVATION, LLC, a Delaware
     limited liability company,                         ORDER GRANTING STIPULATED
                                                        MOTION TO SET DEADLINES TO
             Plaintiff,                                  IMPLEMENT CONSOLIDATION
                                                                  ORDER
     v.
                                                               2:20-cv-00708-RJS-CMR
     RESPONSIVE SURFACE TECHNOLOGY,
     LLC, a Delaware limited liability company;              Chief Judge Robert J. Shelby
     PATIENTECH, LLC, a Delaware limited
     liability company; and ROBERT GOLDEN,                Magistrate Judge Cecilia M. Romero
     an individual,

             Defendants.


            Before the court is the Defendants’ Stipulated Motion to Set Deadlines to Implement

 Consolidation Order (the Motion). 1 Based on the Motion, and for good cause shown, the court

 hereby GRANTS the Motion. Plaintiff will file the Consolidated Complaint by Friday February

 5, 2021. Defendants will file responsive pleadings to the Consolidated Complaint and assert any

 counterclaims or third-party claims by Friday, February 12, 2021. Responsive pleadings to the

 Defendants’ counterclaims or third-party claims will be filed by Friday, February 19, 2021.

            SO ORDERED this 3rd day of February 2021.

                                                BY THE COURT:


                                                ________________________________________
                                                ROBERT J. SHELBY
                                                United States Chief District Judge




 1
     Dkt. 125.
